 TEXAS INDUSTRIES, INC.4231.The laborers currently employed by Metropolitan-Gill-Tetonwho are represented by Colorado Laborers' District Council, affiliatedwith the International Hod Carriers, Building and Common Laborers'Union of America, AFL-CIO, are entitled to perform the disputedwork of unloading, handling, fitting, and welding of steel pipe beinginstalled byMetropolitan-Gill-Teton on the Homestake project atBuena Vista, Colorado.2. International Brotherhood of Boilermakers, Iron Shipbuilders,Blacksmiths, Forgers and Helpers, AFL-CIO, Local Union No. 101,is not entitled, by means proscribed by Section 8(b) (4) (D) of theAct, to force or require the Company to assign the above-describeddisputed work to boilermakers.3.Within 10 days of the date of this Decision and Determination ofDispute, International Brotherhood of Boilermakers, Iron Shipbuild-ers,Blacksmiths, Forgers and Helpers, AFL-CIO, Local Union No.101, shall notify the Regional Director for Region 27, in writing,whether it will refrain from forcing or requiring the Company, bymeans proscribed by Section 8(b) (4) (D), to assign the work in dis-pute to boilermakers rather than laborers.Texas Industries,Inc.andDallas General Drivers, Warehouse-men & Helpers,Local No. 745, affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen & Help-ers of America.Case No. 16-CA-92130.December 09, 1965DECISION AND ORDEROn June 8, 1965, Trial Examiner Maurice S. Bush issued his Deci-sion in the above-entitled proceeding, finding that the Respondenthad engagedin and was engagingin certain unfair labor practices, andrecommendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision with a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Trial156 NLRB No. 42. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDExaminer's Decision and the entire record in this case, including theexceptions and brief, and hereby adopts the Trial Examiner's findings,conclusions, and recommendations, with the following additions.The Respondent urges, among other things, that it had no knowl-edge of Hester's union activities and that, therefore, the complaintshould be dismissed.The Board, however, agrees with the TrialExaminer that the Respondent knew of Hester's union activities.The evidentiary findings of the Trial Examiner are supported by therecord, and there is no basis for disturbing the underlying credibilityresolutions of the Trial Examiner. It has been well established thatdirect evidence is not necessary to support a finding of knowledge butthat such knowledge may be inferred by the Board from the record asa whole.The facts, in the Board's opinion, clearly establish that theRespondent knew of Hester's union activities when it dischargedhim on August 14, 1964, for pretextual reasons which are detailedby the Trial Examiner, who rejected them.Hester was a driver of long experience.His qualifications and workhistory apparently were extremely desirable to the Respondent, for asthe Respondent points out in its brief, Hester was selected fromapproximately 100 applicants.The Respondent knew that Hester was out on strike against anotheremployer at the time he was hired and was thus a potential source ofunion organization.Foreman Meyer was not engaged in merelyfriendly conversation during a routine entrance interview when he,at the outset of Hester's employment, informed Hester that theemployees had been represented by a union but that the labor organiza-tion had failed to receive the continued support of the employeesand the plant was nonunion.Hester's union sympathies were known from the beginning, not onlyby the Respondent, but also by the Respondent's other drivers.Ac-cording to credited, testimony Hester was importuned to bring in theUnion immediately, but in fairness to the Respondent he told hisfellow drivers that he would not engage in such activities until hehad served his 90-day probationary period.The Respondent contends that union animus was not proved.How-ever, in the Board's opinion, the record shows that the Respondentdisplayed an uncompromising opposition to consideration of employ-ees' grievances and any expression of dissatisfaction of working con-ditions by the drivers.At a meeting called by the Respondent onMay 21, 1964, for the purpose of correcting abuses of stop privilegesby the drivers, the drivers complained about their workweek whichexceeded 67 hours, requested the purchase of new equipment, thehiring of more drivers, and the reduction of the workweek down to60 hours.The Respondent's reply was that, if they were not sat- TEXAS INDUSTRIES, INC.425isfied, they could look for employment elsewhere.That this was notan idle threat is apparent in Hester's discharge on August 14, themorning of the fourth day after he began his successful union orga-nization campaign.Moreover, with respect to union animus, there is further directevidence that Respondent was opposed to union activity.As foundby the Trial Examiner, shortly after Hester spoke with Rich and otherdrivers on June 20, Meyer told him "that anybody that went to Mr.Sewell, that talked union or anything would get fired."A clearer andmore forceful threat of retaliation for, and statement of opposition to,union activity would be very difficult to conceive.It is also apparent from the record, as found by the Trial Exam-iner, that the Respondent was aware of discontent and of any activityamong the drivers.As found by the Trial Examiner, "at all timesherein material there was deep dissatisfaction, discontent, grumbling,and outright complaint among Respondent's truckdrivers over thehours they were obliged to work in excess of a 60-hour workweek."That the Respondent knew its drivers were dissatisfied with workingconditions is evidenced by the occurrences at the meeting of May 21,reported by the Trial Examiner in his Decision.That Respondentquickly learned of the employee organizational activity arising fromthe drivers' discontent is fairly inferable in part from the "almosttelegraphic speed" with which Respondnt had earlier learned Hesterhad circulated an erroneous report on his conference with Meyer andLewis on June 20, warned him of possible discharge for unionactivity, and, through Meyer,.told him "you can't say anything aroundhere that we don't know about."The timing of Hester's discharge is also significant.Hester's orga-nizational activity was limited to a 3-day period from August 10through 13 (days on which he worked 15 hours, 17 hours, and 17 hours,respectively) and he was discharged on the morning of August 14.During that period, 23 of the 27 drivers signed union cards, withHester presumably obtaining about 10 of the signed cards. The dis-charge occurred immediately after the successful 3-day organizationalcampaign and only approximately 2 weeks after Hester had, to theRespondent's satisfaction, completed his 90-day probationary period.Also supporting a conclusion that the Respondent had knowledgeofHester's union activity are the Trial Examiner's findings whichhave substantial record support, that the reasons given by theRespondent for the discharge were unreasonable and arbitrary, andthat the treatment accorded Hester was disparate.Other drivers withsimilar stop records as Hester were neither suspended nor discharged.Upon the record as a whole and particularly in the light of thefollowing facts of record, we are convinced and find that Hester's 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion activity was known to the Respondent:' (1) Respondent'sknowledge that Hester, on strike against another employer, was apotential source of union organization; (2) Respondent's warning toHester when he was hired that another union had previously failed toretain bargaining status in the plant; (3) Respondent's knowledgethat the drivers were extremely dissatisfied; (4) the threat onMay 21, 1964, that dissatisfied drivers should seek employment else-where; (5) Meyer's threat on or about June 20 that anyone who talkedto Sewell, Respondent's president, about a union would be fired;(6) the speed with which Meyer received information about Hester'sstory of June 20; (7) Meyer's statement to Hester that "you can't sayanything around here that we do not know about;" (8) the timing ofHester's discharge immediately after a very successful 3-day orga-nizational campaign which Hester instigated and largely executed;and (9) the disparate treatment accorded Hester.In view of the foregoing and because we are persuaded from therecord as a whole and for the reasons more fully set forth in theTrial Examiner's Decision that Hester was in truth discharged forhis union activity, and not for the reasons asserted by the Respond-ent, we conclude, as did the Trial Examiner, that his discharge wasviolative of Section 8 (a) (3) and (1) of the Act.[The Board adopted the Trial Examiner's Recommended Order,with the following modification: Delete paragraph 1(b) in itsentirety.]'Wie8e Plow Welding Co., Inc.,123 NLRB 616;Big Town Super Mart,Inc.,148NLRB 595, 606 ;Malone Knitting Company,152 NLRB 643.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe issue in this proceeding is whether the Respondent discharged an employee forunion activities in violation of the unfair labor practices provisions of Section 8(a)(1)and (3)of the Act.The complaint herein,based ona charge dated October 16, 1964, wasissued on thesame date and amendedon November 2, 1964. The answer of theRespondent, whichdoes not bear a filing date,denies the allegations of unfair labor practices.The case was heard before Trial ExaminerMaurice S.Bush at Fort Worth, Texas,on February 16, 17,18, and 19,1965.Briefshave been filed by counsel for GeneralCounsel and for Respondent.Upon the entire record in the,case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSRespondent,a Delaware corporation,maintains a principal office and place of busi-ness at 715 Avenue H East, Arlington,Texas(with mailing address at Post OfficeBox No. 400, Arlington,Texas),'and a plant at Midlothian,Texas, where it is'The complaint alleges that Respondent'sprincipal office and place of business is at400 First National Bank Building, Dallas,Texas.The answer denies this and allegesthat Respondent's correct address is Post Office Box No. 400,Arlington,Texas.At thehearing it was stipulated that Respondent's principal office and place of business is 715Avenue H East, Arlington,Texas.The evidence shows, however, that mail Is normallyaddressed to Respondent at Post Office Box No. 400, Arlington,Texas. TEXAS INDUSTRIES, INC.427engaged in the manufacture and sale of cement.During the pastyear,Respondentmanufactured,sold, anddistributed at its Midlothiancement plantproducts valued inexcess of$500,000, of which productsvalued in excess of$50,000 were shipped topoints outsidethe State of Texas.II.THE LABOR ORGANIZATION INVOLVEDDallas General Drivers,Warehousemen&Helpers, Local No. 745, affiliated withInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica, hereinafter called the Union or Charging Party, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.SETTING AND FACTS RELATINGTO ALLEGEDUNFAIR LABOR PRACTICESRespondent is engaged in a number of building material manufacturing enterprisesin various parts of thecountry, butmost of its plants are located within a radius of250 miles ofFort Worth, Texas.Theonly enterprise here involved is Respondent'saforementioned cement plant at Midlothian,Texas, whichwas opened for productionof bulk cement in August 1960. The plant employs approximately 170 employees, ofwhich about 27 are truckdrivers.The present labor dispute involves only thesetruckdrivers.The complaint revolves around the discharge of one of Respondent's truckdrivers,Kenneth L.Hester, at the said Midlothian cement plant.Hester, a truckdriver ofsome 18 years'experience,was hired by Respondenton April 27,1964, and dischargedon August14, 1964.Thecomplaint alleges that Hester was discharged because of hisunion activities.Respondent at the hearing and in brief denies that it had anyknowledge of Hester's union activities at the plant at the time of his discharge andcontendsthatHester was discharged strictly for cause.Respondent assigns two reasons for Hester's discharge.The first, andthe one mostrelied upon, is that Hester made an excessive number of stops en route to and fromdeliveries to customers in that he made more and longer stops than allowed by com-pany rules for coffee breaks and meals.The second assigned reason for Hester'sdischarge is that he operated the equipment regularly assigned to him in such negligentmanner as to cause it to require premature major repairs.The record shows that Respondent sometime in May 1964 became concerned withthe excessive stops madeby many ofits cementplant truckdriversen route to cus-tomers for deliveries and on the return trips to the plant for reloading.These excessstops were revealed to Respondent by a mechanicaldevice calleda "tachograph"attached to all tractors used for deliveries of cement.Tachographsare timing deviceswhich print on a removable graphlike paper disc the number of times a tractor comesto a stop and the duration of each stop. The disc shows the tractor's history of stopsover a 24-hourperiod andnew discs are inserted on tractorsevery 24 hours.Beforeinserting a fresh disc,a dispatcher will place thereon the date, the identity of thetractor byitsassigned engine number, and the beginning mileage reflected by thespeedometer.At the end of the 24-hourperiod the dispatcher,upon removing thedisc from the tachograph,will insert on it the mileage then shown on the speedometerand the pointsto whichdeliveries have been made.All truckdriversare assignedcertain tractor and trailer units and each tractor is given an engine or vehicle number.The management is thus at all times informed through a reading of the tachographdiscs of the number of stops made by each of its truckdriversin a 24-hour period,although the reasons for such stops can be ascertained generally onlyby inquiry ofthe driver.On May 21,1964, the general foreman of the Midlothian cement plant,Ray Lewis,called a meeting of the plant'struckdrivers.At the meetingLewis told the driversthat manyof them hadbeen making excessive stops on theirway to customers withdeliveries and on the return trip to theplant, but didnot single out any individualdrivers for criticism.From the testimony of Lewis andother witnesses,it is estab-lished thatLewis toldthe driversthat they wereentitled toone 15-minute break in themorning, a 30-minute lunch period,and a 15-minutebreak in theafternoonfor each8 hours of employment,with comparable additional"breaks" foradditional hours ofworkabove 8 hours.The driverswere warnedthat if any drivers took more thanthese allowablebreaks, theywould be givena penalty of a 3-day layoff without payfor their first infractionand would be discharged on the second infraction.At themeeting the drivers complainedthat theywere requiredto work morethan 60 hoursa week and requested that more equipment be purchasedand additional drivers behired so thattheir workweek could be cutto not exceed60 hours.Thisrequest wasdenied and the drivers were told thatif they werenot satisfied, they could find employ-ment elsewhere. 428DECISIONSOF NATIONAL LABOR RELATIONS BOARDOn June 20, 1964, Lewis and his subordinate, Harlan Meyer, shipping foreman atthe cement plant, called in Hester and another truckdriver, Charles R. Ward, forindividual conferences at which they aired complaints about their work.Ward wascalled in first and reprimanded for "taking breaks which were too long and too fre-quent." (Respondent's Exhibits Nos. 1 and 2.)The 3-day layoff penalty for Ward'sexcessive stops was not imposed, but a warning was given Ward that he would befired if he abused his stop privileges again.He was told that the was being let off withonly a warning this time because he was still a "new employee" with the Company,although the record shows that he had been working for the Respondent for about2 years.Hester was then called in by Lewis and Meyer and asked about two late deliverieshe had made to two different customers on two succeeding days that week on whichthe Company had received complaints.Hester explained that one of the late deliverieswas necessitated by a toilet stop.He explained that the second late delivery wascaused by a stalled vehicle in a loop of the road he was traversing which preventedhim from getting his truck through until the road was cleared.Hester testified that hisexplanations for the two late deliveries were accepted by Lewis and Meyer at the con-ference as reasonable.At the hearing, however, Lewis in his testimony sought toshow that the road blockage explanation for the second late delivery does not hold upbecause the asserted blockage occurred some 6 miles beyond the place where thetachograph chart shows the stop in question was to have been made. Lewis admittedat the hearing that he knew of this alleged discrepancy from his observation of thetachograph record for the day in question at the time he was talking to Hester at theconference, but that he did not mention the discrepancy to Hester or demand anexplanation for it. In view of this fact and my observation that Lewis is not the typeof supervisor who would hesitate to challenge an improbable alibi from a subordinate,I credit Hester's explanation for the late delivery in question. I also credit Hester'stestimony that his explanations for the two late deliveries here discussed were acceptedby his superiors, Lewis and Meyer, as valid.Meyer in his testimony at the hearing sought to show that the conference ofJune 20 with Hester also involved a rebuke and warning to Hester for abuse of stopprivileges in lieu of the 3-day layoff penalty.This testimony is rejected becauseMeyer could not at the hearing recall or supply any details of such alleged abuse ofstop privileges and because Hester's tachograph records for the week in question donot lend themselves to an interpretation of an abuse of stop privileges.2 In summary,it is found that the conference of Lewis and Meyer with Hester on June 20 relatedexclusively to inquiries concerning two late deliveries by Hester whereas the con-ference of the same date of Lewis and Meyer with truckdriver Ward related to hisabuse of stop privileges for which he received only a rebuke and warning and not thecompany-publicized 3-day layoff penalty.Hester was discharged by Shipping Foreman Meyer upon reporting to work onAugust 24, 1964, following a short private conference with Meyer.At the con-ference Meyer, after making brief inquiry of Hester concerning stops shown on threeof Hester's recent tachograph records, accused Hester of taking too many stops.Healso inquired of Hester as to whether he had been stopping to buy beer while drivingcompany equipment which Hester emphatically denied.Meyer also said to Hester,"There is something going on that we did not know about " Hester, taking this tobe a reference to his union activities 3 at the plant, whipped from his pocket a stackof union application cards 4 and pointing to them replied, "You know what it is all2 The workweek in question is one commencing June 15,1964.During that weekHester drove tractor No. 12The tachograph records for No. 12 for that week are inevidence as Respondent's Exhibits Nos. 8(a) through (e).Stops on the tachographs areshown by hand-inserted inked arrowsOnly one of the five tachograph records in evidencefor the week in question show what may possibly be interpreted as an excess of stopsThis is the record for June 15,or Respondent's Exhibit No. 8(a).The exhibit showseight stops as reflected by eight arrows, but it is important to note that the chart alsoshows that Hester worked approximately 14 hours that day.Three of the arrows indicatethe briefest of stops.Without testimony to show the nature of the eight stops no con-clusion can be drawn that the chart shows excessive stops for coffee breaks or food orrests,as some could be for wholly legitimate reason such as traffic jams or motor troubleAll the other charts for the week show stops which are noteworthily within the numberof stops allowed by company rules for 8 hours of work.s The details of Hester'sunion activities at the cement plant among Respondent'struckdrivers will be described later in this Decision.4The record herein shows that the Union served a representation petition on Respond-ent on August 17, 1964, which was 3 days after Hester's discharge TEXAS INDUSTRIES, INC.429about," but declined to allow Meyer, as he reached for the cards, to see them.Meyerthereupon concluded the conference by telling Hester, "We can't use you any more."The discharge for alleged abuse of stop privileges was made without the preliminary3-day layoff penalty the Company had told the drivers they would impose first forsuch offenses.Hester had been told by the dispatcher the night before the above-described con-ference to report to work at 7:30 in the morning and when he arrived he noticedthat his then regularly assigned tractor and trailer unit, normally waiting for him,had already been dispatched.From this it is inferred and found that the decisionto discharge Hester had been reached by Respondent prior to Meyer's conferencewith Hester at which he was discharged.The discharge of Hester was pursuant to authority granted by Odel Averett,assistant superintendent of the Midlothian cement plant, as neither General ForemanLewis nor Shipping Foreman Meyer have authority to terminate employees on theirown authority.Lewis and Meyer met with Averett the evening before Hester's dis-charge with complaints about Hester. It is Averett's testimony that they complainedthat Hester had been abusing his stop privileges and that they suspected negligenceon his part had caused his tractor to break down the night before. They also reportedtoAverett rumors that Hester had been buying and drinking beer while on the job.Averett testified that he authorized the dismissal of Hester by his subordinates Lewisor Meyer if after inquiry Hester was unable to give satisfactory explanations for hisseeming abuse of stop privileges and of the equipment he had been driving, butexpressly declined authority for Hester's discharge on his rumored beer drinkingbecause "we did not have proof that it was true" and "we do not discharge anyoneon hearsay."Averett's forthright refusal to countenance the dismissal of Hester onthe rumor that he had been drinking beer in working hours (which was in any eventdenied by Hester) effectually removes as an issue in this case the question of whetherHester's discharge was in any part due to drinking while on duty.Hester later on the same day he was discharged saw and spoke to General ForemanLewis who had not been present at Hester's discharge that morning. In the ensuingconversation, Lewis reaffirmed that Hester's discharge had been due to his allegedabuse of stop privileges.But Hester also learned for the first time that Lewis feltthat he was responsible for the breakdown of his tractor 2 days ago and that "thatcould have entered into the decision" to discharge him.This was the first intimationHester had that his discharge was in any part due to "abuse of equipment."Referring back at this point to the conference of Shipping Foreman Meyer withHester on August 14, 1964, at which he discharged Hester, the record shows thatMeyer's remarks to Hester at that time, insofar as they related to Hester's allegedabuse of stop privileges, related exclusively to Hester's stop records for August 10, 11,and 12, 1964. The tachograph records on the equipment operated by Hester on these3 days are in evidence as Respondent's Exhibits Nos. 10(a), 10(b) and 10(c).Ananalysis of the tachograph records and related time data is reflected in GeneralCounsel's Exhibits Nos. 7(a) through (c).The record shows that on August 10 Hester worked 15 hours, made six stops, andtook 2 hours and 35 minutes for "down time," or breaks from work, that day. Tech-nically speaking, Hester on that day took one more stop and about 35 minutes inexcessbreak time than he was entitled to, if there is prorated over his 15-hourworking day the stops 5 and "down time" he is entitled to for each 8 hours ofworking time. In view of the 15-hour workday and the factor of fatigue and needfor toilet stops in such a long day, it is found that the "down time" taken by Hesteron August 10 was not excessive.For August 11 the record shows that Hester put in a 17-hour workday and took11 stops for which he was charged with 2 hours and 25 minutes of "down tune."Based on stops and time off allowable under the Company's rules for an 8-hour day.Hester exceeded his stop privileges roughly by five stops and his time off privilegesby 25 minutes.Two of the stops appear to be for no more than for 5 to 7 minutesand two others from 10 to possibly 20 minutes.Hester's tractor developed definiteenginetrouble the next day.The brevity of some of the five excess stops in the17-hour workday here under consideration, as shown by the testimony, suggests thatmotor trouble had started that day and that the excess stops were made to give theoverheated engine time to cool off.Under the circumstances, it is found that theevidence is not clear that Hester made any stops for strictly personal reasons, such ascoffee breaks and lunch periods, on August 11 in excess of that allowed by companyrules.5 As heretofore found the allowable off time under company rules are three "breaks"per 8-hour day;-I.e., 15 minutes for a morning coffee break, 30 minutes for lunch, and15 minutes for an afternoon coffee break. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor August 12 the record shows that Hester again put in a 17-hour day. Althoughthe evidence is somewhat conflicting as to whether Hester made 9 stops(Respondent'sExhibit No. 10(c) or between 9 and 11 stops (General Counsel's Exhibit No. 7(c))that day, I find from the extensive cross-examination of Shipping Foreman Meyerthat Hester made only 9 stops that day, 1 of which is not to be counted because itwas a stop at the plant for reloading, leaving only 8 stops to be explained, whichisonly 2 above that allowable under company rules for a 17-hour workday. The"down time" on these eight stops was 41h hours. The evidence is quite clear thatthe excessive downtime for the day here in question was due to engine trouble. Thisis inferred from the fact that the tachograph disc for the day shows that the equip-ment was being operated at less than normal speed and from the further fact thatShipping Foreman Meyer himself had placed the word "Engine" in ink on the tacho-graph disc to show that engine trouble had developed during the course of the day.In fact, the tractor stalled at the end of the day and was brought back to the plantby company mechanics.Under the circumstances, it is found that Respondent isnot justified in claiming that Hester took excessive stops or downtime on August 12.The record contains a summary(General Counsel'sExhibits Nos. 7(a) to (c),inclusive), of the number of hours worked by Hester each workday in the periodbetweenJune1and August 13, 1964, together with the number of stops and theamount of downtime chargeable to him each day. The summary generally showsthat Hester took only the number of stops and the amount of downtime allowableunder company rules and fails to show in and of itself that Hester exceeded thenumber of allowable stops or allowable downtime.The evidence also shows that at all times here pertinent other truckdrivers withrecords similar to that of Hester with respect to downtime and number of stops werenever discharged by Respondent or even given the 3-day penalty layoff for abuseof stop privileges.The other ground asserted by Respondent for Hester's discharge was his allegedabuse of the driving equipment assigned to him.Each of Respondent's full-timetruckdrivers is assigned a unit consisting of a tractor and trailer.During most ofhis period of employment at the cement plant, Hester was assigned a tractor knownas engineNo. 12.No. 12 is a 1960 model tractor. The record shows that No. 12had been given a "frame overhaul" on February 23, 1964, after it had been in opera-tion for 123,126 miles; this was 2 months before Hester went to work for Respond-ent.After the February 23, 1964, "frame overhaul," No. 12 was driven by otherdrivers for a total of 25,294 miles.The vehicle thus had a grant total life-timeoperation of 148,420 miles before it was assigned to Hester in early May 1964.Hester was assigned engine No. 12 on May 4, 1964, after having served his firstweek as a student driver. In his first week or two "on his own," Hester discoveredand reported to General Foreman Lewis and Truck Shop Foreman H. C. Woolardthat engine No. 12 was running "hot."Woolard checked into the complaint andcame to the conclusion that the excess temperature reflected on engine No. 12's heatgauge was due to the inaccuracy of the heat gauge, rather than to any defects in theengine itself.Some adjustment was made on an air shutter on the engine to permitthemaximum amount of cool air to reach it.Notwithstanding this adjustment,Hester found and complained that the engine still continued to run hot.On June 25, 1964,6 Respondent's truckdriver Arnold McBeath substituted forHester in the operation of engine No. 12 and its trailer for several hours in Hester'stemporary absence.Prior to his taking over the equipment, Hester warned McBeaththat the engine was running hot.An hour or two after taking over the equipment,McBeath called the plant to advise that he was having extreme difficulty operatingthe vehicle due to mechanical troubles and complained bitterly that the engine wasrunning hot.Respondent's head night mechanic was sent after the truck and broughtitback to the plant where he discovered that the lockout unit of the rear end wasout which made the truck almost completely undrivable.He also discovered thatthe engine had a slight knock.The mishap to No 12 occurred at a very busy seasonwhen Respondent urgently required every piece of delivery equipment it had to fulfilldelivery orders.For this reason, Respondent deferred repair of the engine to elim-inate the knock, but repaired immediately the rear end of the tractor and put thetractor back to work the next day.On the following day, Saturday, June 27, theknock having become very much worse, the engine was given a "frame overhaul" inwhich only three pistons and related parts were replaced.This second frame over-6 It is noted that this date is also the date adopted by Respondent in its brief at page 9,footnote 7, as the date Arnold McBeath substituted for Hester in the operation of Hester'stractor engine No. 12. TEXAS INDUSTRIES, INC.431haul occurred after engine No. 12 had been driven 25,294 miles by prior truckdriversand 4,430 miles by Hester.The record shows that a "frame overhaul," being only apartial overhaul, is not the equivalent of a fully "rebuilt" overhaul job.After the frame overhaul of June 27, Hester found that No. 12 was still runninghot.Some 2 weeks later, in the evening of August 12, Hester found that No. 12was running so hot that it had become inoperable.He called the plant which sentthe same head night mechanic and an assistant to the scene of the trouble with atow truck and a replacement tractor.When they got to No. 12, they were able tostart it up and drive it with its connecting loaded trailer up an incline a mile or soaway to a service station where No. 12 was detached from its load and the replace-ment tractor substituted, after which Hester continued on with his delivery.Althoughthe engine of No. 12 was running hot, the mechanics did not add any water to theradiator, but drove the tractor on its own power a distance of some 25 miles to theplant at a speedof about 40miles anhour.At thisgarage itwas discovered thatthe condition of No. 12 was so bad that its engine was pulled and a rebuilt enginefrom another tractor substituted for it.The evidence presented in this proceeding shows that an overheatedengine canresult from a number of causes, such as overfueling, lack of care on the part of thedriver in keeping the radiator full, a defective fuel ejector or fuel pump, a leakyradiator or radiator hose, and a defective thermostat.The record also shows thatRespondent recognizes that occasionally even a new tractor may be a "lemon" ortroublesome vehicle; from this it is inferred and found that an overhauling job mayalso turn out to be a "lemon." It is also found from the record that some ofRespondent's overhauling jobs may fail because of defects in the new parts insertedin an engine, as occurred in its engine No. 6 (not involved in this proceeding in anyway) which required a reoverhauling after only 500 miles of operation.Although Respondent has assigned "abuse of equipment" as one of its reasons fordischarging Hester, Respondent's Truck Shop Foreman Woolard in his direct testi-mony carefully avoided placing direct responsibility on Hester for the mechanicalmishaps of engine No. 12.7 Similarly, when Assistant Superintendent Averett wasasked on cross-examination whether Hester had "abused the truck," he refrainedfrom flatly putting the blame on Hester for No. 12's engine troubles, but merelystated an opinion "I think thatcould be,yes."[Emphasis supplied.]The opinionwas based on the asserted claim that Respondent's trucks usually run 150,000 milesbefore requiring overhauling.The record shows, however, that many of Respond-ent's tractors are overhauled at mileages of only about 75,000 miles and some at evenmuch lower mileages than 75,000 miles. Thus Respondent's tractor No. 2 was over-hauled after it had been operated for only 45,100 miles; tractor No. 5, after it hadbeen operated for only 511 miles; tractor No. 8, after it had been operated for only79,683 miles; tractor No. 11, after it had been operated for only 44,001 miles; andtractor No. 27 received a major overhaul, as distinguished from a "frame overhaul,"after it had been operated for only 77,401 miles. (See Respondent's Exhibits Nos.15(a) and (b).)It is inferred, found, and concluded from the above evidentiary facts and theentire record that Respondent did not have a bona fide belief at the time of Hester'sdischarge that he was responsible for the mechanical mishaps of engine No. 12.General Counsel's case-in-chief shows that at all times herein material there wasdeep dissatisfaction, discontent, grumbling, and outright complaint among Respond-ent's truckdrivers over the hours they were obliged to work in excess of a 60-hourworkweek and the frequency of iecall to duty after less than 8 hours of time off forsleep.The drivers worked a 5i/2-day week and made an average of five deliverieseach full workday.Most of the drivers put in an 15- to 18-hour workday 4 daysout of the workweek.Although they expected and wanted a 60-hour workweek,many of Respondent's truckdrivers were required to work from about 70 to 77 hoursand on occasion up to 80 hours a week. They found these long workweeks physicallyexhausting and a hazard to safe driving.They took particularly strong objection tobeing called back to work with less than 8 hours' time off for sleep after having putinmore than a 16-hour workday. In at least 7 of the 16 weeks Hester had engine7Reference here is to transcript 797 where counsel for Respondentput the followingquestiontoTruck ShopForemanWoolard: "Inlooking atthat incident in August-the second incidentwhere Hesterwas involved-in looking at that engine,could yousay, in your opinion whether the damage was related to the performanceof the driverin any way?"Instead of making a directreply,Woolardanswered:"It is the driver'sduty in the performance of his jobto watch hisguages [sic]and know whatthat engineisdoing at all times."As heretofore indicated,the recordshows thatRespondent'smechanics on August 12, 1984, drove the overheated and stalled engine No.12 a distanceof some 26 miles back to the plant without adding a bit of waterto thetractor's radiator. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo. 12 assigned to him, he had to report to work with less than 8 hours of time offfrom the previous day's work.In one of the weeks, he was required to report backto work after only 41/2 hours of time off for rest and sleep from the previous day'swork.Another matter of complaint among the truckdrivers was that adequatemeasures were not taken by Respondent to keep their equipment in safe drivingcondition.At the aforementioned meeting of May 21,1964, at which General ForemanLewis spoke to the drivers about the abuse of stop privileges,the drivers openlycomplained about the long hours they were required to work and requested that theCompany buy additional equipment and hire more drivers so that the workweekcould be cut from upwards of 67 hours to a 60-hour workweek.The men were toldthat if they did not like their working conditions at the cement plant, they could lookfor employment elsewhere.The record shows that the labor market in the FortWorth area was such that Respondent would have no difficulty in recruiting newtruckdrivers.Itwas under these working conditions that Hester started to work for Respondentat itsMidlothian cement plant on April 27, 1964.When it shortly became knownamong his new coworkers that Hester had had long experience in union activities asa former Teamsters Union member, Hester received requests from the drivers toorganize a local Teamsters Union at the cement plant because of their dissatisfactionwith working conditions.Hester declined these early requests because of the recencyof his employment at the plant.Later, however,after he had completed a proba-tionary 90-day period of employment at the plant,and had himself been recalled towork a number of times after less than 8 hours of rest and sleep from a previous longday of work,Hester obtained union membership application cards from the ChargingParty and began efforts to organize his fellow truckdrivers into the Union.ByAugust 13, 1964,he had succeeded in getting signed cards from 23 of the 27 truck-drivers employed at the plant.As shown above, Hester was discharged the next dayupon reporting to work for alleged abuses of stop privileges and driving equipment.Respondent denies that Hester's union activities had anything to do with his dis-charge and in fact contends that it had no knowledge of Hester's union activities atthe time of his discharge. In connection with the issue of whether the Respondenthad knowledge of Hester's union activities,the following incidents established by therecord are pertinent.Blackie Rich was a fellow truckdriver at the time Hester worked for the Company.Blackie saw Hester as he emerged from his above-described conference of June 20,1964,with Shipping Foreman Meyer and General Foreman Lewis at which Hesterhad been questioned about two late deliveries,and asked Hester what he had beencalled in for.Because he was embarrassed and disliked and distrusted Blackie, Hesterreplied with a cock-an-bull story that the aforementioned supervisors had called himin to ask "if I could help them straighten out the driver's complaints and get every-thing squared away to where everybody would be happy."He told Blackie that hehad answered his superiors with the remark that after he had served his 90-dayprobationary period he would go"to the union and then write everything down onpaper and hand it over to Mr. Sewell...president of the company,and get every-thing to where everybody would be happy." Later Hester also told other driversthat following his probationary period he would see Mr.Sewell "to more or lessget that cement plant straightened out." In addition he told them that he would getmanagement to fire Shipping Foreman Meyer and would take over Meyer's job.I find that the substance of these remarks by Hester to Blackie and other drivers wasreported by them to Meyer.The record shows that Meyer shortly thereafter sawHester and told him "that anybody that went to Mr. Sewell, that talked union oranything would get fired for doing such as that"and instructed him to refrain fromseeingMr. Sewell except"through the proper channels."Meyer also told Hester on this occasion that "you can't say anything around herethat we don'tknow about."The record bears out the accuracy of this observationbecause as shown above the statements made by Hester to some of his fellow driversthat he was out to get Meyer's job and that he intended to see Mr. Sewell to get theplant "straightened out" reached Meyer with almost telegraphic speed. Similarly,rumors of Hester's alleged beer drinking on the job had also reached Meyer. AlthoughMeyer in his testimony denied that the statements made by Hester to his coworkersas relayed to him contained any mention of any proposed union activity by Hesteror even any mention of the word "union,"I do not credit such denials because theyappear improbable under all the circumstances and for the further reason that Lewis'demeanor and vacillating testimony was not such as to warrant credibility.At the time of his discharge Hester had 23 signed union cards from the 27 truck-drivers employed at the plant,includingMeyer's informant,Blackie Rich.From TEXAS INDUSTRIES,INC.433the entire record it is inferred, found, and concluded that Respondent had knowledgeof Hester'sunionactivities at the cement plant at the time of his discharge onAugust 14, 1964.Discussion and ConclusionsI find and conclude from my analysis of the lengthy record in this matter that thereasons advanced by Respondent for Hester's discharge are pretext and that the realreason for his termination was his union sympathies and activities at Respondent'scement plant.The principal reason given by Respondent for Hester's discharge is that he violatedcompany rules on three specific days, namely, August 10, 11, and 12, 1964, bymaking more stops on those days en route to and from deliveries than the permissiblenumber.As heretofore shown, Respondent's rules allow three stops for each 8 hoursof work.Hester worked 15 hours on August 10; 17 hours on August 11; and 17 hourson August 12. The detailed analysis above of Hester's stop record for the 3 daysin question shows that on August 10, Hester made six stops instead of the allowablefive stops for a 15-hour day and exceeded his allowable downtime by 25 minutes;that on August 11, he made five stops above the allowable number and exceeded hisallowable downtime by 35 minutes which the record discloses was in all probabilitydue to engine trouble; and that on August 12, he made two stops more than allowableand exceeded his allowable downtime by 41/2 hours which the tachograph record forthe day in question and related testimony establishes was due to motor trouble.Under the above circumstances, with Hester working more than an average of 16,hours a day and with the excess stops for the 3 days in question attributable totoilet calls, fatigue, or engine trouble, Respondent's discharge of Hester for allegedabuse of stop privileges appears so unreasonable and arbitrary as to constitute acover for the real reason for his discharge.This conclusion is fortified by the factthat Respondent failed to discharge other truckdrivers with tachograph stop recordssimilar to that of Hester or even to discipline them by imposing the Company's pub-licized 3-day layoff penalty for abuse of stop privileges.The second reason given for Hester's discharge-that he abused his tractor-merits only the briefest mention because the evidence linking Hester with the mechan-icalmishapsof engineNo. 12 is wholly speculative.The record even shows thatRespondent's supervisorsdid notentertaina bona fide belief at the time of Hester'sdischarge that he was responsible for the mechanical difficulties of No. 12.Accord-inglyno credenceis given to this second reason for Hester's discharge.When Hester reported to work on the morning of his discharge, his truck hadalready been dispatched.This is a clear indication that the interview accorded Hesterby Shipping Foreman Meyer just prior to Hester's discharge for the alleged purposeprivileges and abuse of equipment was spurious and designed to cover up the realreason forHester'sdischarge.The real reason for Hester's discharge lies in the fact that he was the ringleaderin the endeavor to organize the truckdrivers at the cement plant.There was greatdissatisfaction and discontent among the drivers because of the long 67- to 80-hourworkweek they were required to work. The evidence shows the Company not onlydeclined to meet the drivers' request for a shorter workweek, but had told them thatif they were dissatisfied, they could look elsewhere for employment.Under thesecircumstances, the Company, as an operator of multiple plants in various parts ofthe country, would naturally be on the alert for any union activity at the cementplant which could force its hand to accede to the demands of the drivers for a shorterworkweek.The record shows that Respondent kept very close tab of everything thatwent on at the cement plant among its drivers. In fact, it was the boast of Respond-ent's Shipping Foreman Meyer that nothing went on among the drivers that he didnot know about.He was obviously kept abreast by employee informants of virtuallyeverything that Hester said and did.Thus, for example, rumors of Hester's allegedbeer drinking and news of Hester's assertion that he was out to get Meyer's jobreached Meyer with almost electrical dispatch. It must be inferred, found, and con-cluded, despiteMeyer's denial, that the news of Hester's union activities which ledto the signing up of 23 of the 27 drivers at the plant just prior to Hester's dischargereached Meyer very quickly and that this information upon relay to Meyer's superiorsled directly to Hester's discharge in violation of Section 8(a) (1) and (3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE REMEDYIt having been found that the Respondent engaged in unfair labor practices inviolation of Section 8(a)(1) and (3) of the Act, it will be recommended that theRespondent cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.Itwill be recommended that Respondent offer employee Kenneth L. Hesterimmediate and full reinstatement to his former or substantially equivalent position,without prejudice to his seniority and other rights and privileges, and to make himwhole for any loss of earnings he may have suffered by reason of the discriminationagainst him, by payment to him of a sum of money equal to that which he wouldhave earned as wages from the date of the discrimination against him to the date ofoffer of reinstatement and in a manner consistent with Board policy set forth inF.W. Woolworth Company,90 NLRB 289. Interest on backpay shall be computedin the manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716.Itwill also be recommended that the Respondent preserve and make availableto the Board, upon request, payroll and other records to facilitate the computationof backpay.Itwill also be recommended, in view of the nature of the unfair labor practicesthe Respondent has engaged in, that it cease and desist from infringing in any mannerupon the rights guaranteed employees in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.Dallas General Drivers,Warehousemen & Helpers, Local No. 745, affiliatedwith International Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpersof America, is a labor organization within the meaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed them by Section 7 of the Act, as found above, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(1) of the Act.4.By discharging Kenneth L. Hester to discourage membership in a labor orga-nization, Respondent violated Section 8 (a) (3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law and upon theentire record in the case, and pursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, it is recommended that Respondent, Texas Industries, Inc.,itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in the Dallas General Drivers, Warehousemen &Helpers, Local No. 745, affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, or any other labor organization,by discharging, laying off, or otherwise discriminating in regard to the hire or tenureof employment of employees, or any term or condition of employment.(b) Interrogating its employees as to their membership in, or activities on behalfof, the Union, or any other labor organization, in a manner constituting interference,restraint, or coercion in violation of Section 8 (a)( I) of the Act.(c) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the rights to self-organization, to form, join, or assist labor orga-nizations, to bargain collectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all such activities.2.Take the following affirmative action which will effectuate the policies ofthe Act:(a)Offer to Kenneth L. Hester immediate and full reinstatement of his formeror substantially equivalent position without prejudice to his seniority or other rightsand privileges, and make him whole for any loss of earnings he may have sufferedby reason of Respondent's discrimination against him, as set forth in the section ofthe Trial Examiner's Decision entitled "The Remedy." TEXAS INDUSTRIES, INC.435(b)Notify the above-named employee, if presently serving in the Armed Forcesof the United States, of his full reinstatement upon application in accordance with theSelective Service Act and the Universal Training and Service Act, as amended, afterdischarge from the ArmedForces.(c)Preserve and, upon request, make available to the Board or its agents, allpayroll records, social security payment records, timecards, personnel records andreports, and all other records necessary to analyze the amount of backpay due as setforth in the section of this Decision entitled "The Remedy."(d) Post at its cement plant at Midlothian, Texas, copies of the attached noticemarked "Appendix." 8 Copies of the notice, to be furnished by the Regional Directorfor Region 16, shall, after being duly signed by authorized representatives of theRespondent, be posted by Respondent immediately upon receipt and be maintainedby it for a period of 60 consecutive days thereafter in conspicuous places, includingallplaceswhere notices to employees are customarily posted.Reasonable stepsshall be taken by said Respondent to insure that said notices are not altered, defaced,or covered by any other material.(e)Notify the said Regional Director, in writing, within 20 days from the dateof receipt of this Decision and Recommended Order, what steps the Respondent hastaken to comply herewith .98In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" In the notice. In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."s In the event that this Recommended Order is adopted by the Board, this provision shallbemodified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in Dallas General Drivers, Warehouse-men & Helpers, Local No. 745, affiliated with International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpers of America, or any otherlabor organization of our employees, by discharging employees for engaging inprotected concerted activity, or in any other manner discriminating against anyindividual in regard to his hire, tenure of employment, or any term or conditionof employment, except as authorized in Section 8(a)(3) of the Act.WE WILL offer to Kenneth L. Hester immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to his seniority orother rights and privileges, and make him whole for any loss of earnings he mayhave suffered as a result of the discrimination against him.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labor orga-nizations, to join or assist the above-named or any other labor organization, tobargain collectively through representatives of their own choosing, or to engagein other concerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities, except tothe extent that such rights may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.All our employees are free to become or remain, or refrain from becoming orremaining, members of the above-named or any other labor organization.TEXAS INDUSTRIES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)217-919-66-vol. 156-29 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDNOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, SixthFloor,Meacham Building, 110 West Fifth Street, Forth Worth, Texas, TelephoneNo. Edison 5-4211, Extension 2131.Corral Sportswear CompanyandInternational Union of Operat-ing Engineers,Local670,AFL-CIO.CaseNo. 16-CA-2410.December 29,1965DECISION AND ORDERUpon charges duly filed by International Union of OperatingEngineers, Local 670, AFL-CIO, herein called the Union, the GeneralCounsel of the National Labor Relations Board, by the RegionalDirector for Region 16, issued a complaint dated August 31, 1965,against Corral Sportswear Company, herein called the Respondent,alleging that the Respondent had engaged in and was engaging inunfair labor practices within the meaning of Section 8(a) (5) and(1) and Section 2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge, complaint and notice of hearingbefore a Trial Examiner were duly served upon the Respondent andthe Union.With respect to the unfair labor practices, the complaint alleges,in substance, that on or about May 11, 1965, the Union was dulycertified by the Board 1 as the exclusive bargaining representative ofRespondent's employees in the unit found appropriate by the Boardand that, since on or about July 16, 1965, Respondent has refused torecognize or bargain with the Union as such exclusive bargainingrepresentative, although the Union has requested it to do so.On or about October 6, 1965, the parties executed a stipulationwhereby they agreed to the submission of this case directly to theBoard on a stipulated record 2 for findings of fact, conclusions of law,and a Decision and Order. The parties waived a hearing before aTrial Examiner, the making of findings of fact and conclusions of'awby a Trial Examiner, and the issuance of a Trial Examiner's Decision.'Decision and certification of representative in Case No.16-RC-3745.On June 30,1965,the Board by telegraphic order denied Respondent's petition for reconsideration ofthis Decision and certification of representative.2 The record as stipulated to by the parties consists of the stipulation and the follow-ing: the charge,the complaint and notice of hearing,the answer to the complaint, andthe entire proceedings in Case No. 16-RC-3745.156 NLRB No. 58.